SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 7th day of March, two thousand and six.
Plaintiff-appellant Angelo J. Skalafuris, pro se, appeals from the January 25, 2005 judgment of the United States District Court for the Southern District of New York (Alvin K. Hellerstein, Judge) granting the defendant’s motion to dismiss and dismissing the complaint. After careful review, we find no reason to disturb the judgment of the district court. Accordingly, IT IS HEREBY ORDERED that the appeal is DISMISSED and the district court’s judgment is AFFIRMED.